If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      August 11, 2022
               Plaintiff-Appellee,

v                                                                     No. 357031
                                                                      Midland Circuit Court
DUC VAN NGUYEN,                                                       LC No. 12-005140-FH

               Defendant-Appellant.


Before: SAWYER, P.J., and SHAPIRO and REDFORD, JJ.

SHAPIRO, J. (dissenting).

        I respectfully dissent. MCR 6.006(A) specifically lists those proceedings that a court may
conduct with defendant over two-way interactive video. A Crosby hearing before a successor
judge is not among them. Accordingly, the court rule plainly requires that defendant be present in
the courtroom unless he “has waived the right to be present . . . .” MCR 6.006(C). As the majority
points out, there was no waiver and the trial court’s failure to comply with the rule was plain error.
Accordingly, defense counsel’s failure to object is of little import.

        The majority overlooks the violation of the rule on the grounds that defendant cannot show
that his physical presence would have resulted in a different outcome. But that asks the defendant
to prove something that can only be shown after the proceeding is redone with the defendant
present. We cannot know the effect of the defendant’s presence on the court’s analysis and so, in
my view, we should not assume or speculate that it would make no difference. Prudence dictates
that the rule be enforced rather than relying on our subjective belief that compliance with it would
not have mattered, particularly since this case was returned to us from a federal court decision
granting habeas corpus relief.

                                                              /s/ Douglas B. Shapiro




                                                 -1-